Citation Nr: 9901751	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to primary and secondary service connection for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.

By rating action of December 1950, the RO granted service 
connection for residuals of otitis media and assigned a 
noncompensable evaluation.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a September 1995 rating action 
in which the RO denied service connection for bilateral 
defective hearing.  The Board construed the September 1995 
rating action and the subsequent Statement of the Case (SOC) 
as covering both primary and secondary service connection.  
The comments of the veteran and his representative indicate 
that they are appealing both questions.  By rating action of 
March 1997, the RO denied the veterans claim for service 
connection for tinnitus.  The veteran did not filed a timely 
Notice of Disagreement (NOD) with regard to the issue of 
service connection for tinnitus and that issue is not 
currently before the Board for appellate consideration.  The 
case was remanded by the Board in June 1997 for evidentiary 
development.  The case has now been returned to the Board for 
further appellate consideration.


REMAND

The text of the June 1997 Board remand is incorporated herein 
by reference for the purpose of factual background.

At the time of the June 1997 Board remand, we noted that the 
veterans service medical records were devoid of any 
complaints or treatment related to hearing loss.  The 
veterans military occupational specialty (MOS) was lineman 
telephone and telegraph.  He served with the 36th Signal 
Heavy Construction Battalion in the European theater.  The 
service separation document indicates that the veteran 
participated in the following campaigns: Normandy, Northern 
France, Rhineland, Ardennes, and Central Europe.  On 
separation examination in December 1945, a whispered voice 
test was performed and showed normal results of 15/15 in each 
ear.

VA audiological examination in July 1995 revealed that the 
veteran had an average pure tone threshold, in decibels, of 
85 in the right ear and 33 in the left ear. Speech audiometry 
revealed speech recognition ability of 96 percent in both 
ears.  The veteran currently has recognizable bilateral 
defective hearing pursuant to 38 C.F.R. § 3.385 (1998).

The Board also noted that the veteran served in several 
campaigns during World War II including the invasion at 
Normandy, Rhineland, Ardennes, Northern France and Central 
Europe.  This means that he is presumed to have engaged in 
combat with the enemy.  His representative has contended that 
he was exposed to acoustic trauma in service.  Consistent 
with 38 U.S.C.A. § 1154 (b) (West 1991 & Supp. 1998), the 
Board finds that he was exposed to acoustic trauma in 
service.  See also Collette v. Brown, 82 F.3d 389 (1996).

The case was remanded for the purpose of obtaining a medical 
opinion regarding the relationship, if any, between the 
veterans current bilateral defective hearing and acoustic 
trauma in service.  The RO subsequently scheduled the veteran 
for a VA examination with an otolaryngologist in September 
1997.  The letter advising the veteran of the date, time and 
place of the September 1997 examination is in the claims 
folder.  There is a computer generated sheet with a 
handwritten note indicating that the veteran canceled his 
September 1997 VA examination on August 14, 1997.  It was 
noted that the veteran had recently been discharged from the 
hospital.  He was unsure of when he would be able to appear 
for a VA examination.

There is a Report of Contact in the claims folder dated 
September 26, 1997, which appears to reflect an intention of 
sending the veteran a letter to inquire as to his willingness 
to report for a VA examination.  There is no evidence that 
such a letter was ever sent to the veteran.  The next 
documentation in the claims folder is a July 15, 1998, 
deferred rating decision sheet which includes a request to 
attempt to schedule the veteran for another VA examination.  
This is followed by a letter dated July 17, 1998, to the 
Chief of the Medical Administration Service at the West 
Haven, Connecticut VA Medical Center (VAMC) which requests 
that the veteran be scheduled for a VA examination.

A copy of the letter notifying the veteran of the time, date 
and place of the August 1998 VA examination is not in the 
claims folder.  The next document in the claims folder is a 
computer generated sheet which indicates that the veteran was 
unable to keep his appointment for the scheduled VA 
examination.  In an August 1998 SSOC, the RO indicated that 
the veteran had failed to appear for two scheduled VA 
examinations in September 1997 and August 1998.  However, as 
discussed above, the veteran provided good cause and adequate 
notice of his inability to appear for the September 1997 VA 
examination.  With respect to the August 1998 VA examination, 
a copy of the letter from the VA medical facility notifying 
the veteran of the date, time and place to report for the 
examination is not in the claims folder.  Without a copy of 
this letter in the claims folder, it cannot be said that the 
veteran failed to report for the VA examination, after being 
duly notified.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain a copy of the 
letter from the VA medical facility to 
the veteran advising him of the date, 
time and place of the VA examination in 
August 1998 for inclusion in the claims 
folder.  If a copy of the letter is 
obtained, the RO should adjudicate the 
veterans claim under 38 C.F.R. § 3.655 
(b) and provide the veteran and his 
representative with an SSOC explaining 
that determination.

2.  If no letter is produced as set forth 
in numbered paragraph 1 above, the RO 
should schedule the veteran for a VA 
examination with otolaryngologist.  
Before the veteran is seen for further VA 
examination, the RO must place a copy of 
the letter from the VA medical facility 
to the veteran advising him of the date, 
time and location of the examination in 
the claims folder, so that it may be 
established that the veteran received 
adequate notice of the examination.

3.  If the veteran appears for the VA 
otolaryngological examination, the VA 
otolaryngologist must review the entire 
claims folder, including a copy of this 
REMAND, prior to the examination.  The 
purpose of the examination is  to 
determine the current nature and etiology 
of the demonstrated bilateral hearing 
loss.  The examiner MUST review the 
claims folder, including this remand 
order, prior to the examination.  
Following a review of the claims folder, 
he/she should express an opinion as to 
(1) whether it is at least as likely as 
not that the veterans current bilateral 
hearing loss is related to acoustic 
trauma in service or whether it is due to 
other causes; and (2) if the veterans 
hearing loss is found to have been due to 
causes other than acoustic trauma in 
service, the examiner should indicate 
whether it is at least as likely as not 
that the veterans current hearing loss 
was caused by his service connected 
residuals of otitis media and whether it 
is at least as likely as not that the 
current bilateral defective hearing is 
aggravated by his service connected 
residuals of otitis media.  As to the 
aggravation question, see Allen v. Brown, 
7 Vet. App. 439 (1995).  All findings 
should be reported in detail.

4.  If the veteran reports for the above 
noted examination, the RO should 
adjudicate the veterans claim on the 
basis of the evidence including the 
examination report.  If the veteran does 
not report for the scheduled examination 
and does not provide an adequate reason 
for his failure to report, the RO should 
adjudicate the veterans claim under 
38 C.F.R. § 3.655 (b) (1998), on the 
basis of the evidence of record.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, the veteran and his representative should both be 
provided with a Supplemental Statement of the Case and given 
the opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until notified.  
The purpose of this remand is to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
